Citation Nr: 0303426	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  93-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety, secondary to 
a head trauma, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1991 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in December 1994 and March 
1999.  


REMAND

As noted, the case was previously before the Board in March 
1999 at which time the issue was remanded for further 
development of the evidence.  It was specifically requested 
that a comprehensive psychiatric evaluation be performed to 
ascertain the extent of the veteran's anxiety disorder.  The 
examiner was to assign a Global Assessment of Functioning 
(GAF) score.  Following remand by the Board, the RO scheduled 
the veteran for an examination, which was conducted in May 
1999.  At that time, the examiner stated that he could not 
assign a GAF score because prior attempts to conduct a social 
and industrial survey were not successful.  It is noted that 
the social and industrial survey could not be performed 
because the veteran's home address was not correct.  As the 
examination and assignment of a GAF score was required by the 
Board, additional efforts to accomplish this must be 
undertaken.  

In view of the forgoing, the case is remanded for the 
following:

1.  The RO should make arrangements to 
conduct a social and industrial survey.  
Prior to the scheduling of the survey, 
the veteran should be contacted through 
his Post Office Box address and requested 
to provide his home address.  

2.  The appellant should be scheduled for 
VA psychiatric examination to determine 
the current extent of the anxiety 
disorder.  The appellant's claims file 
must be made available to the VA examiner 
for review in connection with the 
examination.  All indicated studies 
should be done, as deemed appropriate by 
the examiner.  The examiner should assign 
a GAF score for the veteran's service-
connected psychiatric disorder and 
provide a definition of the score 
assigned and the degree of impairment it 
represent, specifically the disability as 
it effects the appellant's ordinary 
activity and his ability to procure and 
maintain employment.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




